Title: From Thomas Jefferson to Wernecke, 14 November 1787
From: Jefferson, Thomas
To: Wernecke, Wilhelm Ludwig



Sir
Paris Nov. 14. 1787.

On the 19th. of November 1786. I inclosed to Mr. Oster, consul of France in Virginia, your letter of the 9th. of that month, and recommended to him the procuring the documents you desired  relative to the death and possessions of your brother in that state. I supposed, and still suppose he was the most likely person to fulfill that commission well. I have received no answer. I would therefore advise you to write to him yourself on the subject, and if you could get a line from the minister in whose department he is, to recommend your case to him, it will ensure your object: and it is the only effectual method of doing it which I am able to advise. However, should I receive any answer to the letter I wrote, you may be assured I will communicate it immediately. I have the honour to be, Sir, your most obedient humble servant,

Th: Jefferson

